Exhibit 10.40

 

Non-Qualified Stock Option Agreement

Woodward, Inc., a Delaware corporation (the “Company”), hereby grants
Non-Qualified Stock Options (or NQs) to you (the “Grantee”) under the Company’s
2017 Omnibus Incentive Plan (the “Plan”) in the amount described in your E*TRADE
account for this year’s grant, with reference to the following facts:

﻿

A.



Pursuant to the Plan, the Company is authorized to grant options for shares of
its Common Stock (the “Common Stock”), to employees, directors and consultants
of the Company or any subsidiary in order to attract and retain the best
available individuals for positions of substantial responsibility, provide
additional incentive to such individuals, and promote the success of the
Company's business, as well as to encourage stock ownership by Plan
participants, thereby aligning their interests with those of the Company’s
stockholders.

﻿

B.



The Company desires to grant options to the Grantee in accordance with the
provisions of this non-qualified stock option agreement (the “Agreement”).  

﻿

C.



Capitalized terms used in this Agreement that are not otherwise defined herein
shall have the meanings ascribed to them in the Plan.

﻿

Now, Therefore, In Consideration of the foregoing facts, the Company hereby
grants the following options:

﻿

1.



Grant of Options.  The Company hereby grants to the Grantee options to purchase
shares of Common Stock of the Company at the closing price on the NASDAQ on the
date of grant (as described in your E*TRADE account for this year’s grant),
subject to the terms hereof and the Plan.  The number and kind of shares subject
to these options and the purchase price per share are subject to adjustment as
provided in the Plan. 

﻿

Except as otherwise provided below, these options shall expire as of market
close on the last trading day before the tenth (10th) anniversary of the grant
date (the “expiration of the options”).

﻿

2.



Exercise of Options.  Subject to the terms of the Plan, these options may be
exercised only by the Grantee at such time as the options become vested and
remain exercisable pursuant to this Agreement.

﻿

Subject to the provisions of Section 3, Termination of Membership below,
twenty-five percent (25%) of the shares granted will vest each year, beginning
one year from the grant date.

﻿

These options shall be exercised by delivery of written notice (or, if permitted
by the Administrator, electronic notice) to the Company stating the number of
shares with respect to which the options are being exercised, together with full
payment of the purchase price therefor (including satisfaction of all Tax
Obligations with respect to such exercise) and such other representations and/or
agreements as may be required by the Administrator pursuant to the provisions of
the Plan.  Payment must be made in cash (including a bank



--------------------------------------------------------------------------------

 

 

cashier’s check or certified check) unless the Administrator determines to
accept any other form or combination of forms permitted by the Plan as the
Administrator shall advise the Grantee in writing.  If the Administrator so
determines, the payment may be made in whole or in part by delivery of shares of
Common Stock previously owned and held at least six months by the
Grantee.  Shares of Common Stock used for payment shall be valued at their fair
market value on the date of exercise as determined by the Administrator.

﻿

3.



Termination of Membership.  

﻿

Termination for Reason Other Than Retirement, Death, Disability or Cause.

﻿

Vesting

If the Grantee’s membership is terminated for any reason other than Retirement,
death, Disability or Cause, any portion of the options granted hereunder that
are not vested and exercisable (according to Section 2, Exercise of Options
above)  on the date of the Grantee’s termination of membership shall immediately
terminate notwithstanding the expiration of the options described above
(“lapse”). 

﻿

Exercise Period

Further, the vested options granted hereunder shall lapse to the extent
unexercised on the earlier of the expiration of the options or as of market
close on the date three (3) months following the date of such termination. 

﻿

For purposes of this Agreement, the term “membership” shall mean the Grantee’s
service as an Employee, Director or Consultant, as applicable.

﻿

Termination for Retirement.    

﻿

Vesting and Exercise Period

If the Grantee’s membership is terminated on account of Retirement (as defined
hereunder), the options granted hereunder shall (i) subject to both the Death of
Grantee and Disability of Grantee paragraphs below,  continue to vest in
accordance with the schedule set forth in Section 2, Exercise of Options above,
and (ii) upon vesting, continue to be exercisable until the expiration of the
options. 

﻿

If the Grantee is an Employee, “Retirement” for purposes of this Agreement shall
mean (without affecting in any way the “retirement” definition for all other
purposes under the Company’s Member Guidebook) termination of employment by the
Grantee after achieving any of the following: (a) the Grantee is at least age 55
with 10 years of service (as defined in the Company’s Member Guidebook as of the
date of grant), (b) the Grantee is at least age 65 (with no minimum years of
service requirement), or (c) the Grantee first becomes an Employee when he or
she is age 55 or older and the Grantee thereafter achieves 2 or more years of
service.  If the Grantee is a Director, “Retirement” shall mean the Grantee’s
termination as a Director on or after attainment of age 55.  “Retirement” shall
not be applicable to any non-employee, non-Director grantees.

﻿





2

 

--------------------------------------------------------------------------------

 

 

Death of Grantee.

﻿

Vesting

If the Grantee dies, whether while a member or after a termination due to
Retirement, any portion of the options not yet vested and exercisable according
to Section 2, Exercise of Options above, will become immediately vested and
exercisable on the date of the Grantee’s death. 

﻿

Exercise Period

If the Grantee’s death occurs while a member but before becoming eligible for
Retirement, the options granted hereunder shall lapse to the extent unexercised
as of the earlier of (a) the expiration of the options or (b)  market close on
the date one (1) year following the date of the Grantee’s death.  If the
Grantee’s death occurs while eligible for Retirement or after a termination due
to Retirement, the options granted hereunder shall continue to be exercisable
until the expiration of the options and, for the avoidance of doubt, shall not
lapse earlier on account of such death.

﻿

Disability of Grantee.

﻿

Vesting

If the Grantee’s membership is terminated by reason of Disability of the
Grantee (as determined by the Administrator), or if the Grantee’s membership was
initially terminated due to Retirement and the Grantee subsequently suffers a
Disability (as determined by the Administrator),  any portion of the options not
yet vested and exercisable according to Section 2, Exercise of Options above,
will become immediately vested and exercisable on the date of the Grantee’s
termination by reason of Disability or on the date of the Grantee’s Disability
following Retirement, as the case may be.  

﻿

Exercise Period

If the Grantee’s membership is terminated by reason of Disability (as determined
by the Administrator) while a member but before becoming eligible for
Retirement, the options shall lapse as of the earlier of (a) the expiration of
the options or (b) market close on the date one year following the date of such
termination by reason of Disability.  If the Grantee’s termination by reason of
such Disability occurs at a time when the Grantee is eligible for Retirement, or
after a termination due to Retirement, the options granted hereunder shall
continue to be exercisable until the expiration of the options and, for the
avoidance of doubt, shall not lapse earlier on account of such Disability. 

﻿

Disability shall be determined by the Administrator with the advice of a
physician acceptable to the Administrator with respect to the permanent and
total disability of the Grantee. 

﻿

Termination for Cause.

﻿

If the Grantee’s membership is terminated for Cause, the options shall lapse
upon the earlier of (a) the expiration of the options or (b) upon the earlier of
the receipt by the



3

 

--------------------------------------------------------------------------------

 

 

Grantee of notice of such termination of membership or the effective date of
such termination of membership.  For purposes of this Agreement, “Cause” shall
mean (i) termination for personal dishonesty, fraud or other malicious act
against the Company, (ii) willful misconduct in performance of duties, or (iii)
breach of fiduciary duty against the Company.  The Administrator (as may be
delegated to the management of the Company) shall have the sole and exclusive
right to determine whether the Grantee has been terminated for Cause for
purposes of this Agreement and the Plan.

﻿

4.



Change in Control.  In the event of a Change in Control (which for the avoidance
of doubt is defined in the Plan), (i) any portion of the options not yet vested
and exercisable according to Section 2, Exercise of Options, of this Agreement,
will become immediately vested and exercisable on the date of such Change in
Control, and (ii) the provisions of Section 3 hereof with respect to the
termination of the options if the Grantee’s membership is terminated for Cause
shall not be applicable with respect to any termination occurring within 36
months after the Change in Control.

﻿

5.



Assignment or Transfer.  These options are not transferable except by will or by
the laws of descent and distribution and shall be exercisable only by the
Grantee during the Grantee’s lifetime, unless otherwise authorized by the
Administrator as set forth in the Plan.  Upon any attempt to transfer, assign,
pledge, hypothecate or otherwise dispose of these options, or any right or
privilege conferred hereby, or upon any attempted sale under and execution,
attachment or similar process, these options and any rights and privileges
conferred hereby immediately will become null and void.

﻿

6.



Plan and Administrator.  Except as otherwise specified in this Agreement, the
construction of the terms of the Agreement shall be controlled by the terms of
the Plan, a summary of which accompanies the Agreement, and the rights of the
Grantee will be subject to modification and termination in certain events as
provided in the Plan.  The Administrator’s interpretations of and determinations
under any of the provisions of the Plan or this Agreement shall be conclusive
and binding upon the Grantee, and shall be given the maximum possible deference
permitted by law.  Except as otherwise provided in this Agreement, in the event
of a conflict between one or more provisions of the Agreement and one or more
provisions of the Plan, the Plan’s provisions will govern.

﻿

7.



Compliance with Securities Laws.  These options may not be exercised and no
shares shall be issued in respect hereof, unless in compliance with applicable
federal and state tax and securities laws.  If an exemption from registration is
not available under applicable federal and state securities laws, the Company
shall have no obligation to file a registration statement.

﻿

7.1.Certificate Legends.  The certificates for shares purchased pursuant to
these options shall bear any legends deemed necessary by the Administrator
including, without limitation, legends with respect to federal and state
securities laws.

﻿

7.2.Representations of the Grantee.  As a condition to the exercise of these
options, the Company, in its discretion, may require the Grantee to deliver to
the Company such



4

 

--------------------------------------------------------------------------------

 

 

signed representations (if any) as the Company deems necessary or appropriate
for compliance with applicable securities laws of the U.S. and any other
applicable jurisdictions.



﻿

7.3.Resale.  The Grantee’s ability to transfer shares purchased pursuant to
these options or securities acquired in lieu thereof or in exchange therefore
may be restricted under applicable federal or state securities laws.  The
Grantee shall not resell or offer for resale such shares or securities unless
they have been registered or qualified for resale under all applicable federal
and state securities laws or an exemption from such registration or
qualification is available in the opinion of counsel satisfactory to the
Company.

﻿

8.



Notice.  Every notice or other communication relating to this Agreement shall be
in writing and shall be mailed or delivered to the party for whom it is intended
at such address as may from time to time be designated by such party in a notice
mailed or delivered to the other party as herein provided; provided, however,
that unless and until some other address be so designated, all notices or
communications by the Grantee to the Company or the Administrator shall be
mailed or delivered to the Company to the attention of its Secretary at 1081
Woodward Way, Fort Collins, Colorado 80524, and all notices or communications by
the Company or the Administrator to the Grantee may be given to the Grantee
personally or may be mailed to the Grantee at the most recent address which the
Grantee has provided in writing to the Company.

﻿

9.



Tax Treatments.  These options are non-qualified stock options and shall not be
treated as incentive stock options pursuant to Section 422 of the Internal
Revenue Code of 1986, as amended.  The Grantee acknowledges that the tax
treatment of these options, shares subject to these options or any events or
transactions with respect thereto may be dependent upon various factors or
events which are not determined by the Plan or this Agreement.  Neither the
Company nor the Administrator make any representations with respect to and
hereby disclaims all responsibility as to such tax treatment.

﻿

10.



Tax Withholding.  The Company shall have the right to deduct or withhold, or
require the Grantee to remit to the Company, an amount sufficient to satisfy all
Tax Obligations prior to the issuance and delivery of any shares of Common Stock
acquired by the exercise of the options granted hereunder.  In each case of the
exercise of the options, the Company will notify the Grantee of the amount of
the Tax Obligations which must be satisfied upon exercise.  Upon receipt of such
notice, the Grantee shall promptly remit to the Company the amount specified in
such notice or shall otherwise satisfy the Tax Obligations as permitted by the
Plan and as the Administrator advises the Grantee in writing.

﻿

11.



Consent to Electronic Delivery.  The Company may choose to deliver certain
statutory materials relating to the Plan in electronic form.  By accepting this
option grant you agree that the Company may deliver these documents in an
electronic format.  If at any time you would prefer to receive paper copies of
these documents, as you are entitled to, the Company would be pleased to provide
copies free of charge.  Please contact the Company’s Stock Plan Administrator to
request paper copies of these documents. 





5

 

--------------------------------------------------------------------------------

 

 

﻿

By accepting this Agreement, you agree to all of the terms and conditions
described above and in the Woodward, Inc. 2017 Omnibus Incentive Plan.

﻿

﻿

﻿



6

 

--------------------------------------------------------------------------------